
	
		I
		112th CONGRESS
		2d Session
		H. R. 6387
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. Reed (for
			 himself, Mr. Critz, and
			 Mr. Ribble) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue
		  categorical exclusions from the requirement that an environmental assessment or
		  environmental impact statement be prepared for highway safety improvement
		  projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Remove Unnecessary Roadblocks to Local Transportation
			 Safety Projects Act of 2012.
		2.Categorical
			 exclusions for highway safety improvement projects
			(a)IssuanceThe Secretary of Transportation shall issue
			 categorical exclusions from the requirement that an environmental assessment or
			 an environmental impact statement under section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) be prepared for a highway
			 safety improvement project.
			(b)Effect of
			 categorical exclusionsIn developing categorical exclusions under
			 subsection (a), the Secretary shall ensure that the actions described in
			 subsection (a) receive the treatment provided for actions under section
			 771.117(c) of title 23, Code of Federal Regulations, as in effect on the date
			 of enactment of this Act.
			(c)Highway safety
			 improvement project definedIn this section, the term highway
			 safety improvement project has the meaning given that term in section
			 148(a) of title 23, United States Code.
			
